               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
HAROLD DAVIS,                             :
632 San Fernando Avenue                   :
Berkeley, CA 94707                        :
                                          :
       Plaintiff,                         :
                                          :
v.                                        :                 Civil Action No.:
                                          :
DIAMOND MAGIC BVBA,                       :                 COMPLAINT AND JURY
Pelikaanstraat 78                         :                 DEMAND
2018 Antwerpen                            :
BELGIUM,                                  :
                                          :
       and,                               :
                                          :
THE WEBSITE COMPANY,                      :
Veerstraat 65                             :
9031 Gent                                 :
BELGIUM                                   :
                                          :
       Defendants.                        :
                                          :
__________________________________________:


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, HAROLD DAVIS (“Davis” or “Plaintiff”), brings this complaint in the United

States District Court for the District of Columbia against DIAMOND MAGIC BVBA

(“Diamond Magic”), and THE WEBSITE COMPANY (“Website Company”) (together

“Defendants”), alleging as follows:


                                           PARTIES

1. Plaintiff is an internationally-known digital artist and award-winning professional

    photographer. Davis is also the author of many bestselling photography books including: The


Plaintiff’s Original Complaint                                                           Page 1 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 2 of 13



    Way of the Digital Photographer (Peachpit Press, awarded as a Best Photography Book of

    the Year by Photo.net); Achieving Your Potential As a Photographer: A Photographer’s

    Creative Companion and Workbook (Focal Press); and Photographing Flowers (Focal Press,

    rated the Best Guide to Flower Photography by Digital Photographer Magazine).

2. Plaintiff is a Moab Master printmaker and a Zeiss Lens Ambassador. Davis’s photographs

    have been licensed by art publishers, corporations, and online and print publications

    throughout the world.

3. Plaintiff’s work has been exhibited in venues worldwide including but not limited to:

    Photokina (Cologne, Germany); PhotoPlus Expo (New York, New York); Weston Gallery

    (Carmel, CA); the Gallery Photo in (Oakland, California); the Arts & Friends Gallery

    (Heidelberg, Germany); and the Awagami Gallery (Tokushima, Japan).

4. On information and belief, Diamond Magic is a Private Limited Liability Company existing

    under the laws of the Kingdom of Belgium, with headquarters in Antwerp, Belgium.

    Diamond Magic owns, operates, and is solely responsible for the content on its commercial

    website, www.meyers-watches.com.

5. On information and belief, Website Company is a Private Limited Liability Company

    existing under the laws of the Kingdom of Belgium, with headquarters in Gent, Belgium.

    Website Company owns, operates, and is solely responsible for the content on its

    commercial website, www.thewebsitecompany.be.


                                 JURISDICTION AND VENUE

6. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).




Plaintiff’s Original Complaint                                                         Page 2 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 3 of 13



7. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

8. This Court has personal jurisdiction over Defendants, and venue in this District is proper

    under 28 U.S.C. § 1391(b), in that Defendants: (1) transacted business in the District of

    Columbia; (2) contracted to supply services in the District of Columbia; and (3) regularly

    does or solicits business, engages in persistent course of conduct, and derives substantial

    revenue from goods used or consumed, or services rendered, in the District of Columbia.


                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

9. Plaintiff captured the photograph, “Pyramide” (“Copyrighted Photograph”) on April 29,

    2013 in Paris, France. [Exhibit 1]. Plaintiff captured Copyrighted Photograph using great

    technical skill and careful timing, as well as significant time and energy.

10. On or about July 13, 2013, Plaintiff posted Copyrighted Photograph to

    www.flickr.com/photos/harold_davis/9277973027/in/photolist-FZsdz6-f8ERYx-f8S39c-

    nrWGcE-nse4ng (Last visited April 12, 2019). [Exhibit 2].

11. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on May

    17, 2016 (Registration No.: VA 2-010-613). [Exhibit 3].

12. Beginning on or about November 1, 2016, Defendants copied and posted Copyrighted

    Photograph to the Defendants’ commercial websites www.meyers-watches.com (Last visited

    November 1, 2017) and www.thewebsitecompany.be (Last visited November 1, 2017).

13. Defendants posted Copyrighted Photograph to the following URL:

    • www.meyers-watches.com (Last visited November 1, 2017). [Exhibit 4].

    • www.meyers-watches.com/wp-content/uploads/2016/11/Pyramide-slide2-1.jpg (Last

      visited November 1, 2017). [Exhibit 5].


Plaintiff’s Original Complaint                                                           Page 3 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 4 of 13




    • www.thewebsitecompany.be/portfolio/webdesign/meyers-watches (Last visited November

      1, 2017). [Exhibit 6].

14. On or about October 15, 2015, Defendants removed Copyrighted Photograph from the URL

    detailed in Paragraph 12.

15. Defendants copied and posted Copyrighted Photograph without license or permission from

    Plaintiff.

16. As of the date of this filing, Diamond Magic has failed to remove Copyrighted Photograph

    from the URL detailed in Paragraph 16. [Exhibit 5].


  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

17. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

18. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid and complete Certificate of Copyright Registration by the Register of

    Copyrights.

19. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

    exclusive rights to reproduce and distribute Copyrighted Photograph to the public.

20. Plaintiff is informed and believes Defendants, without the permission or consent of Plaintiff,

    copied and used Copyrighted Photograph on Defendants’ commercial websites,

    www.meyers-watches.com, and www.thewebsitecompany.be. In doing so, Defendants

    violated Plaintiff’s exclusive rights of reproduction and distribution. Defendants’ actions

    constitute infringement of Plaintiff’s copyright and exclusive rights under copyright.




Plaintiff’s Original Complaint                                                            Page 4 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 5 of 13



21. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.

22. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to statutory damages, including any profits realized by

    Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendants’

    infringement of Copyrighted Photograph.


        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

23. Plaintiff is informed and believes that Defendants, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, provided copyright

    information management information that was false, as well as intentionally removed the

    copyright management information from Plaintiff’s Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendants’ public websites, www.meyers-

    watches.com, and www.thewebsitecompany.be. In doing so, Defendants violated 17 U.S.C.

    § 1202(a)(1) and (b)(1).

24. As a result of Defendants’ actions, Plaintiff is entitled to actual damages or statutory

    damages pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorneys’ fees

    and costs pursuant to 17 U.S.C. § 1203(b)(5).


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;




Plaintiff’s Original Complaint                                                            Page 5 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 6 of 13



B. Immediately and permanently enjoining Defendants, their officers, directors, agents,

     servants, employees, representatives, attorneys, related companies, successors, assigns, and

     all others in active concert or participation with them from copying and republishing

     Plaintiff’s Copyrighted Photograph without consent or otherwise infringing Plaintiff’s

     copyright or other rights in any manner;

C. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived by

     Defendants by their infringement of Plaintiff’s copyright or such damages as are proper, and

     since Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable

     statutory damages for each violation;

D. Awarding Plaintiff actual and/or statutory damages for Defendants’ copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorneys’ fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.


                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: October 20, 2019                                 __/s/__David C. Deal____________
                                                        David C. Deal (VA Bar No.: 86005)
                                                        The Law Office of David C. Deal, P.L.C.
                                                        P.O. Box 1042
                                                        Crozet, VA 22932
                                                        434-233-2727, Telephone
                                                        david@daviddeal.com
                                                        Counsel for Plaintiff



Plaintiff’s Original Complaint                                                              Page 6 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 7 of 13



                                      EXHIBIT 1




Plaintiff’s Original Complaint                                             Page 7 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 8 of 13



                                      EXHIBIT 2




Plaintiff’s Original Complaint                                             Page 8 of 13
               Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 9 of 13



                                      EXHIBIT 3




Plaintiff’s Original Complaint                                             Page 9 of 13
              Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 10 of 13




Plaintiff’s Original Complaint                                             Page 10 of 13
              Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 11 of 13




                                      EXHIBIT 4




Plaintiff’s Original Complaint                                             Page 11 of 13
              Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 12 of 13



                                      EXHIBIT 5




Plaintiff’s Original Complaint                                             Page 12 of 13
              Case 1:19-cv-03147 Document 1 Filed 10/21/19 Page 13 of 13



                                      EXHIBIT 6




Plaintiff’s Original Complaint                                             Page 13 of 13
